Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubota et al. Pub. No. US 2018/0373852 A1 [Tsubota].
1.  Tsubota discloses a robot operation terminal [¶ 19] comprising: a plurality of application programs [¶ 20 plural remote operators], wherein: the robot operation terminal is connected to a controller that controls a robot [¶ 21  the “remote operation (remotely operate)” means that the functions of the telepresence robot 20 are controlled by operating the remote operation terminals 40 connected to the telepresence robot 20]; the robot operation terminal receives an input operation carried out by an operator to operate or set the robot [¶ 25 by means of the interface]; and in each of the plurality of application programs, a necessity of an inbuilt login is set to confirm an operation authority of the operator [¶ 37 where the authority analyzing unit confirms the authority of the operator].
8.  Tsubota discloses a robot operation terminal [¶ 19] comprising: a processor [¶ 22]; and a memory in which a plurality of application programs are installed, the plurality of application programs being executed by the processor [¶ 23 storage device], wherein: the memory is a non-transitory tangible computer-readable memory [¶ 24 HDD or SSD]; the robot operation terminal is connected to a controller that controls a robot [¶ 21]; the robot operation terminal receives an input operation carried out by an operator to operate or set the robot [¶ 25 by means of the interface]; and in each of the plurality of application programs, a necessity of an inbuilt login is set to confirm an operation authority of the operator [¶ 37 by means of the authority analyzing unit].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota in view of McGuinness et al. Pat. No. US 6,705,060 B1 [McGuinness].
2.  Tsubota is silent on wherein the plurality of application programs include a predetermined application that is started, as a startup application, immediately after the robot operation terminal is powered on.  However McGuinness teaches running a startup program after system power up [col. 29, ll. 50-55].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsubota with McGuinness as required by this claim, since initialization at the start-up of a robot is useful for getting all the application ready for use.
9.  Tsubota is silent on wherein the plurality of application programs include a predetermined application that is started as a startup application immediately after the robot operation terminal is powered on.  However McGuinness teaches running a startup program after system power up [col. 29, ll. 50-55].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsubota with McGuinness as required by this claim, since initialization at the start-up of a robot is useful for getting all the application ready for use.
Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694